department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uil cc pa cbs b01 gl-128859-02 memorandum for associate area_counsel kansas city from mitchel s hyman senior technician reviewer collection bankruptcy summonses subject this responds to your date request for advice this document may not be cited as precedent sec_6110 issue if the taxpayer sells his right_of_redemption under state law to a third party does the federal_tax_lien filed prior to the sale encumber the right_of_redemption and the redeemed real_property conclusion the federal_tax_lien encumbers the taxpayer’s right_of_redemption because it is property and rights to property under sec_6321 and the sale of this right to the third party does not remove the federal_tax_lien also when the third party redeems the real_property the federal_tax_lien attaches to it facts bank held the first mortgage on the taxpayer’s real_property the internal_revenue_service service filed junior notice of federal tax_liens nftl encumbering the taxpayer’s real and personal_property sec_6323 ii bank filed a lien foreclosure suit in state court naming the united_states as a defendant and seeking a judicial sale of the real_property see u s c a c in the ensuing judicial sale of the property the bank purchased the property subsequently a third party purchased the taxpayer’s right_of_redemption under state law and redeemed the property from the bank the service chose not to exercise its right to redeem the property within the day time period specified by u s c c the question arises whether in the absence of a redemption under section c the service can gl-128859-02 nonetheless collect from the property by relying on the attachment of the tax_lien to the taxpayer’s right to redeem the property under state law law and analysis sec_6321 provides that a federal_tax_lien encumbers all of a taxpayer’s property and rights to property sec_7425 provides that a federal_tax_lien may be extinguished on encumbered property when a senior lienor judicially forecloses upon it and names the united_states as a party in this case because the senior lienor named the united_states as a party under section a the judicial foreclosure and sale of the real_property extinguished the federal_tax_lien an entirely different question however is the effect of the federal_tax_lien encumbering the taxpayer’s right_of_redemption the underlying question is whether the taxpayer’s right_of_redemption constituted property and rights to property to which the federal_tax_lien attached we believe the right_of_redemption constituted property and rights to property in determining a taxpayer’s property and rights to property the supreme court has articulated a two-part test see united_states v craft 122_sct_1414 528_us_49 see also 472_us_713 363_us_509 357_us_51 first a taxpayer’s interests or rights must be determined under state law second one must determine whether such interests or rights are property or rights to property under the internal_revenue_code in this case the taxpayer had the right under state law to transfer his right_of_redemption for valuable consideration which he did these state law interests constitute property and rights to property under sec_6321 drye u s pincite see also 704_f2d_1100 9th cir holding that federal_tax_lien attached to right_of_redemption purchased by the taxpayer given that the federal_tax_lien encumbered the taxpayer’s right_of_redemption and that the service filed a nftl prior to the taxpayer’s sale of that right it follows that the third party purchased a right_of_redemption encumbered with a federal_tax_lien bess u s pincite tax_lien follows transferred property when the third party exercised the right_of_redemption the federal_tax_lien reattached to the real_property this is because sec_6323 does not aid the third party purchaser because that section provides that the federal_tax_lien shall not be valid against a purchaser until a nftl has been properly filed here the service properly filed nftls under sec_6323 for both the real and personal_property prior to the sale of the right_of_redemption to the third party gl-128859-02 when a right to property encumbered by a federal_tax_lien comes into fruition the federal_tax_lien encumbers the underlying property see drye u s pincite federal_tax_lien attaching to the taxpayer’s right to inherit at the decedent’s moment of death encumbered the actual funds subsequently distributed by the administrator case development hazards and other considerations if you have any questions please call the attorney assigned to this case at
